CAUSE NO. 12-16-00144-CR
                                     IN THE COURT OF APPEALS
                            TWELFTH COURT OF APPEALS DISTRICT
                                             TYLER, TEXAS


EX PARTE: GREGORY LEE WEST,                   }       APPEALED COUNTY COURT AT LAW NO 2
APPELLANT

V.                                            }
                                                     IN AND FOR
THE STATE OF TEXAS,                           }      SMITH COUNTY, TEXAS
APPELLEE



                                                  ORDER

         Came on for consideration the Appellant’s Pro Se Motion for Access to the Records in the above-
referenced cause, and it appearing that Appellant’s counsel has filed an Anders brief herein and that
Appellant has been unable to examine the record so that he can file a pro se brief, it is hereby ORDERED
that the trial court ensure that Appellant has the opportunity to fully examine the appellate record on or
before Friday, August 05, 2016, and it is FURTHER ORDERED that the trial court notify this Court in
writing as to the date or dates upon which the appellate record was made available to Appellant and the
amount of time for which Appellant had access to the record on each date. Appellant shall have thirty
(30) days from the day the appellate record was first made available to him to file his pro se brief with this
Court.
         WITNESS THE HONORABLE JAMES T. WORTHEN, Chief Justice, Court of Appeals
District, Tyler, Texas.
         GIVEN UNDER MY HAND AND SEAL OF OFFICE at Tyler, Texas, this 6th day of July
2016, A.D.


                                                      Respectfully yours,
                                                      PAM ESTES, CLERK


                                                      By: _______________________________________
                                                             Ashley Yount, Chief Deputy Clerk